Citation Nr: 1315975	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  06-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1985.  His primary military occupational specialty was as a construction equipment repairer.  

This case was previously before the Board of Veterans' Appeals (Board) in September 2008, November 2009, May 2012, and December 2012.  Each time, it was remanded for further development.  Following the requested development, the RO or the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denials of entitlement to service connection for a back disorder and a psychiatric disorder.  Thereafter, the case was returned to the Board for further appellate action.

In July 2008, the Veteran had a video conference with the Acting Veterans Law Judge, whose signature appears at the end of this decision.  

Unfortunately, after reviewing the record, the Board finds that still-additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his July 2008 video conference with the undersigned Acting Veterans Law Judge, the Veteran testified that due to his back disorder, he had had to change occupational specialties from the heavy work associated with construction equipment repair to one involving lighter duties.  To date, the Veteran's service personnel records have not been associated with the claims folder.  

Throughout the course of his appeal, and as late as November 2012, the Veteran reports that in 1991 and 1992, he received treatment for a psychiatric disorder and/or a back disorder at the VA Medical Center (MC) in Long Beach, California.  A review of the record shows that after he got out of service, he resided in Long Beach.  The evidence of record shows by May 1998 he had moved to Texas.

Pursuant to the Board's most recent remand, the AMC requested that the Veteran supply copies of his treatment at the Long Beach VAMC.  To date, records of that treatment have not been requested directly from the Long Beach VAMC.  However, they could well be relevant to his claims.  

A January 26, 2995 report from the Scott and White Clinic at the Scott and White Memorial Hospital shows that on January 21, 1995, the Veteran had been involved in an automobile accident.  He sustained lumbosacral strain and a paravertebral muscle spasm.  It also shows that he was treated at the Scott and White Clinic on January 24, 1995.  

During his July 2008 Video Conference, the Veteran testified that his car had been totaled in the motor vehicle accident and that he had gone to the hospital for treatment at the suggestion of the Highway Patrol.  Neither a copy of the police report associated with that accident, nor a copy of his initial hospital treatment nor a copy of his January 24, 1995 treatment at the Scott and White Clinic has been associated with the claims file.  

In January 2007, the Veteran's Congressman forwarded a copy of a letter in which the Veteran described his problems with the conduct of a VA examination.  In that letter, the Veteran noted that while working at Texas A and M University, he had gone to a doctor for his back problems.  Neither a copy of the associated medical record, nor the identity of that doctor or his or her address has been associated with the claims folder.  In addition, the date of that treatment has not been associated with the claims folder.  In any event, the record of that treatment has not been requested for association with the claims folder.

In September 2009, the Veteran also reported treatment for a back disorder at the University of Texas in San Antonio.  However, the Veteran has not reported the dates of that treatment.  As above, the records of that treatment have not been requested for association with the claims folder.  

With respect to the Veteran's psychiatric disorder, the Board notes that on his initial claim for service connection, he reported that he was seeking service connection depression, a bipolar disorder, and mental problems due to the stress caused by his back disorder.  During the course of the appeal, VA denied entitlement to service connection for depression and bipolar disorder, both on a direct and secondary basis.  However, the evidence, such as the report of an April 2004 new patient examination, the report of a May 2006 consultation with the VA Psychiatric Service, and a May 2011 VA treatment record, also show that he has several diagnoses of posttraumatic stress disorder (PTSD).  During VA treatment in November 2007, the Veteran reported that his inservice stressors included witnessing the deaths of North Korean infiltrators, a near-death experience due to carbon monoxide poisoning, and the stress associated with an investigation into his alleged illegal activities.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the holding in Clemons, the RO must consider the issue of entitlement to service connection for PTSD.  

In August 2005, the Veteran underwent a VA psychiatric examination.  The diagnoses were mood disorder (depression) due to the Veteran's general medical condition and pain disorder associated with both psychological factors (depression) and general condition (back injury or syndrome).  To date, the Veteran has not been examined to determine whether he does, in fact, have PTSD.  

Inasmuch as there may be outstanding evidence which could support either or both of the Veteran's claims, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service personnel records for association with the claims folder.  They should include, but are not limited to, the reports of enlisted performance reports which could show the duties performed by the Veteran.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

2.  Make a direct request to the Long Beach VAMC for records of the Veteran's treatment from November 1985 to the present.  Such records should include, but are not limited to, discharge summaries, consultation reports, reports of radiographic studies, counseling statements, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

3.  Through official channels, such as the Texas Department of Transportation, request copies of the records and reports associated with the Veteran's January 21, 1995 automobile accident.  

A failure to respond or negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012). 

4.  Ask the Veteran the name and address of the health care provider or the name and address of the medical facility where he received his initial treatment following his January 21, 1995 automobile accident.  Then request copies of the records associated with that treatment directly from the health care provider or medical facility furnishing that treatment.  

A failure to respond or negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012). 
5.  Request a copy of the Veteran's January 24, 1995 treatment directly from the Scott and White Clinic of the Scott and White Hospital.  

A failure to respond or negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012). 

6.  Ask the Veteran the name and address of the health care provider or the name and address of the medical facility where he received treatment for a back disorder while he was working at Texas A and M University.  Also request that he provide the dates of that treatment.  Then request copies of the records associated with that treatment directly from the health care provider or medical facility furnishing that treatment.  

A failure to respond or negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012). 

7.  Ask the Veteran when he was treated at the University of Texas at San Antonio for a back disorder.  Then request copies of the records associated with that treatment directly from the University of Texas at San Antonio.  

A failure to respond or negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).  

8.  Develop the claim of entitlement to service connection for PTSD.  Such development should include, but is not limited to, a request that the Veteran provide the details of the stressor(s) associated with that diagnosis.  Then, determine that there is credible supporting evidence that the claimed inservice stressor occurred.  In so doing, the RO/AMC may wish to request the assistance of the U. S. Army and Joint Services Records Research Center (JSRRC).

IF, AND ONLY IF, the cited stressors actually occurred, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
If a psychiatric disorder(s) is diagnosed, identify and explain the elements supporting each diagnosis.  A diagnosis of PTSD must be ruled in or ruled out.  

With respect to all psychiatric diagnoses, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's psychiatric disorder is proximately due to or has been aggravated by a disorder for which service connection has already been established.  

Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b)(2012).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2012).  

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned by the Post Office as undeliverable, that fact must also be noted in writing and associated with the claims folder.  

9.  When the actions requested in parts, 1, 2, 3, 4, 5, 6, 7, and 8 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a back disorder and a psychiatric disorder.  In so doing, consider all psychiatric disorders that are reasonably raised by the record, including but not limited to, depression, bipolar disorder, and PTSD.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


